Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 21 December 2020, wherein claims 2 and 3 were canceled. Claims 1, 4-10, 12 and 13 remain pending and presently under consideration in this application. 

Response to Amendment
Applicants have amended the base independent claim to recite
    PNG
    media_image1.png
    327
    736
    media_image1.png
    Greyscale
, thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.

Applicants have amended claim 12 to recite
    PNG
    media_image2.png
    120
    716
    media_image2.png
    Greyscale
, thus 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites 
    PNG
    media_image3.png
    185
    700
    media_image3.png
    Greyscale
 (emphasis added); there is insufficient antecedent basis for each of the substituents Y01, Y02,  R01 and R02. The scope of the protection sought is not clear since claim 1 has been amended such that the substituent RM is limited to being “alkyl alkenyl having 1 to 7 C atoms”. 

Claim 12 (amended) is rejected as being vague and indefinite when it recites “A component suitable for high-frequency technology” (emphasis added); the scope of the protection sought by “suitable” is not clear. Claim 12 (amended) fails to particularly point out and distinctly claim the limitations which would be appropriate to qualify as “suitable”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Junge et al. (German Patent No. DE4410606). 
Junge et al. discloses a cyanopyrimidine compound, the corresponding use thereof said cyanopyrimidine compound in a liquid crystal composition, as well as the corresponding use thereof said composition in a liquid crystal display device, characterized in that said cyanopyrimidine compound represented by the general 
    PNG
    media_image4.png
    94
    593
    media_image4.png
    Greyscale
 (page 4 therein) is inclusive of the cyanopyrimidine compound of the present formula M when the ring A1 is 
    PNG
    media_image5.png
    110
    191
    media_image5.png
    Greyscale
 and the ring A2 is 
    PNG
    media_image6.png
    183
    184
    media_image6.png
    Greyscale
; the substituent R1 the aforementioned cyanopyrimidine compound of formula Ic may be alkyl or alkenyl. While Junge et al. illustrates a cyanopyrimidine compound of formula Ic wherein each of rings A1 and A2 are as such: 
    PNG
    media_image7.png
    155
    655
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    117
    587
    media_image8.png
    Greyscale
 (line 43 of page 9),  
    PNG
    media_image9.png
    113
    575
    media_image9.png
    Greyscale
(line 9, page10), 
    PNG
    media_image10.png
    105
    575
    media_image10.png
    Greyscale
(line 15, page 10), the the substituent therein comparable to the present RM, i.e., the substituent R1, for each of the compounds of the aforementioned compounds is an alkoxy group, instead of either an alkyl group or an alkenyl group, as required by the present claims. There are other exemplified cyanopyrimidine compounds in Junge et al. which do illustrate the substituent R1, being an alkyl group having 1 to 7 C atoms, but not together with rings A1 and A2.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to make a cyanopyrimidine compound and/or use said cyanopyrimidine compound in a liquid crystal composition, wherein said cyanopyrimidine compound is of the present formula M having either an alkyl group or an alkenyl group as the substituent R1, as generally taught in Junge et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the cyanopyrimidine compound of formula M. 
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. Applicants acknowledge that the cyanopyrimidine compounds of Junge et al. overlap with those of the present formula M, but argue that the are no examples of specific compounds meeting all the limitations of the present formula M. Contrary to applicants’ arguments, the amendment to the base independent claim 1 to recite the birefringence is not sufficient to distinguish the claimed liquid crystal composition from that of the prior art. Applicants refer to a Examples herein the specification, contrasting the performance of mixture comprising a cyanopyrimidine compound of formula PUM-6-N with a mixture comprising a cyanopyrimidine compound of formula UMU-6-N, as demonstrative of the impact of cyanopyrimidine compounds of formula M exhibiting a “very high birefringence of >0.34”, is insufficient to overcome the rejection of claims under 35 U.S.C. 103, The cyanopyrimidine compounds (13), (18) and (19) exemplified in the rejection of claims over Junge et al. under 35 U.S.C. 103 differ from the cyanopyrimidine compounds of formula M in that the substituent comparable to the present RM, i.e., the substituent R1, for 
    PNG
    media_image11.png
    174
    411
    media_image11.png
    Greyscale
with a mixture comprising a cyanopyrimidine compound of formula UMU-6-N
    PNG
    media_image12.png
    190
    401
    media_image12.png
    Greyscale
are not germane to the rejection at issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722